King, J.,
delivered the opinion of the court.
The plaintiffs in this ease are the same as in Leeper v. Schroeder & McMurry, decided by this court at the present term, and, with the exception of the name of the appellant, the parties, pleadings, evidence, findings and judgment of the trial .court, and assignments of errors, are, in every material respect, the same as in said cause, and for the reasons set forth in the opinion therein handed down, the judgment herein appealed from is affirmed.
Morgan, J., dissents.